Name: Commission Regulation (EC) NoÃ 1263/2007 of 26 October 2007 amending Regulation (EC) NoÃ 290/2007 as regards the refining needs referred to in Article 29 of Council Regulation (EC) NoÃ 318/2006
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  trade policy;  agri-foodstuffs
 Date Published: nan

 27.10.2007 EN Official Journal of the European Union L 283/15 COMMISSION REGULATION (EC) No 1263/2007 of 26 October 2007 amending Regulation (EC) No 290/2007 as regards the refining needs referred to in Article 29 of Council Regulation (EC) No 318/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(2)(d) thereof, Whereas: (1) Commission Regulation (EC) No 290/2007 of 16 March 2007 establishing, for the 2007/08 marketing year, the percentage provided for in Article 19 of Regulation (EC) No 318/2006 (2) fixed the withdrawal percentage for that marketing year at 13,5 %. (2) Article 2(1) of Regulation (EC) No 290/2007 adjusted the traditional supply needs for refining sugar under Article 29(1) and (2) of Regulation (EC) No 318/2006 by applying to them a reduction equal to the withdrawal percentage, in accordance with the second subparagraph of Article 19(1) of Regulation (EC) No 318/2006, in the version in force at the time of the adoption of Regulation (EC) No 290/2007. In accordance with Article 19 of Regulation (EC) No 318/2006, as amended by Council Regulation (EC) No 1260/2007 (3), the said needs should not be adjusted by a withdrawal applied to sugar and isoglucose production under quotas. The reduction should therefore no longer be applied to the said needs. (3) Regulation (EC) No 290/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 290/2007 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1182/2007 (OJ L 273, 17.10.2007, p. 1). (2) OJ L 78, 17.3.2007, p. 20. (3) See page 1 of this Official Journal.